             Case 3:20-cr-00525-KSC Document 48 Filed 08/18/20 PageID.121 Page 1 of 1
AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                v.                                         (For Offenses Committed On or After November 1, 1987)


                    Logan Allan Pershing-Vining                            Case Number20CR0525-KSC

                                                                           FEDERAL DEFENDERS
                                                                           Defendant’s Attorney


REGISTRATION NO. 92543298

THE DEFENDANT:
☒ pleaded guilty to count(s) 5-6 of the Superseding Information (Misdemeanor)
 ☐ was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                         Count Number(s)
8:1325                            Accessory After the Fact (Misdemeanor)                                    5-6

 ☐ The defendant has been found not guilty on count(s)
 ☒ Count(s) UNDERLYING                                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
            2 MONTHS AS TO COUNT 5 AND 2 MONTHS AS TO COUNT 6 CONSECUTIVE
                                        (TOTAL OF 4 MONTHS)
 ☒ Assessment: $20 WAIVED ($10 COUNT 5 AND $10 COUNT 6 – TOTAL OF $20)
 ☒ Fine: WAIVED
 ☒ Defendant to Self-Surrender to the United States Marshal on or before 9/8/2020.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         8/18/2020
                                                                         Date of Imposition of Sentence



                                                                         HONORABLE KAREN S. CRAWFORD
                                                                         UNITED STATES MAGISTRATE JUDGE
